Metcalf, J.
The cases to which we have been referred by the plaintiff’s counsel do not support the position to which they were cited. They do not tend to-show that, upon the evidence given at the trial, the defendant held himself out as a partner in the Sagamore Thread Company. The phrase, “ holding one’s self out as a partner ” imports at least the voluntary act of the party so holding himself out, or the act of others by his authority or permission. It implies the lending of his name to the partnership, and is altogether incompatible with the want of knowledge that his name has been so used. If he knows that his name is so used, though without his consent, his acquiescence may be inferred, if he do not publicly disclaim the connection. Fox v. Clifton, 6 Bing. 794, 795. - Cary on Part. 19. In the case before us, it does not appear that the defendant ever was an actual member of the Thread Company, or ever held himself out as such, or ever knew that his name had been used as' such. Whether he ever saw the newspaper paragraph is both uncertain and immaterial. If he saw it, we are of opinion that he was under no obligation, legal or moral, to give it a public contradiction. It might have been otherwise, if there had been an advertisement in the newspaper, purporting to have been inserted by the company, and representing that the defendant was one of its members. Exceptions overruled.